Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot dependent from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-23 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruile et al. (US2013/0051588 A1).

	In regards to claim 1, Ruile et al. teaches in Fig. 17C a surface acoustic wave (SAW) component with reduced disturbances by transversal and sheer horizontal (SH) modes, comprising the following:
A piezoelectric substrate (present but not labeled);
An active area (ZAB and IRB) with interlacing electrode fingers, the active area (ZAB and IRB) having an internal area (ZAB) and two peripheral areas (IRB), the internal area (ZAB) being arranged between the two peripheral areas (IRB), wherein: a main mode is capable of propagation in the active area (ZAB); 
Based on Fig. 17C, a thickness/width of the interlacing electrode fingers in the peripheral areas (IRB) is less than a thickness/width of the interlacing electrode fingers in the internal area (IRB); and one dielectric weighting strip (present but not labeled) is arranged in each of the peripheral areas (IRB).
In regards to claim 2, based on Fig. 17C, the peripheral areas (IRB) extend along a propagation area (left to right in area ZAB) of the main mode.
In regards to claim 4, based on Fig. 17C, a metallization ratio n in the peripheral areas (IRB) deviates (i.e. is less than) from a metallization ratio in the internal area (ZAB). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843